Citation Nr: 1725675	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a low back disability.  

2.  Entitlement to increases in the staged [30 percent prior to June 27, 2016, and 50 percent since] ratings assigned for an anxiety disorder.

3.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1952 to June 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In a February 2013 VA Form 9, the Veteran requested a hearing before the Board; he failed to appear for the hearing on April 7, 2016, and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  In June 2016, the case was remanded for procedural and evidentiary development by a Veterans Law Judge (VLJ) other than the undersigned.  An interim (October 2016) rating decision by the VA Appeals Management Center (AMC) increased the rating for anxiety disorder from 30 to 50 percent, effective June 27, 2016.  The case is now assigned to the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Prior to March 10, 2016, the Veteran's service-connected low back disability is shown to have manifested by forward flexion to 30 degrees and moderate neurological radiculopathy of each lower extremity; it is not shown to have been manifested by unfavorable ankylosis, incapacitating episodes of disc disease, or neurological symptoms beyond moderate bilateral lower extremity radiculopathy.  

2.  From March 10, 2016 to June 22, 2016, the  low back disability is shown to have manifested by forward flexion to 30 degrees (but not unfavorable ankylosis), moderately severe (but not greater) incomplete paralysis of the right sciatic nerve, and moderate (but not greater) incomplete paralysis of the left sciatic nerve.  

3.  From June 22, 2016, the low back disability orthopedic manifestations approximate favorable ankylosis of the entire thoracolumbar spine and neurological manifestations are consistent with moderately severe incomplete paralysis of the sciatic nerve of each lower extremity (marked muscle atrophy of a lower extremity or further neurological manifestations are not shown).   

4.  Prior to June 27, 2016, the Veteran's anxiety disorder disability picture was best characterized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to the anxiety disorder was not shown.

5.  From June 27, 2016, the  anxiety disorder disability picture is best characterized as occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas is not shown.

6. It is reasonably shown that from June 15, 2016 (but not earlier), due to his service connected disabilities (primarily a low back disability with bilateral lower extremity radiculopathy, and a anxiety disorder) the Veteran has required the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The Veteran's service-connected low back disability (with neurological manifestations) warrants combined staged ratings of 60 percent ((based on a formulation of 40 percent for orthopedic manifestations under the General Formula for rating Diseases and Injuries of the Spine (General Formula) and 20 percent ratings, each, for right and left leg radiculopathy), but no higher prior to March 10, 2016; 70 percent ((based on a formulation of 40 percent for orthopedic manifestations, 40 percent for right leg radiculopathy, and 20 percent for left leg radiculopathy), but no higher, from March 10, 2016 to June 22, 2016; and 80 percent (based on a formulation of 40 percent for orthopedic manifestations, and 40 percent, each, for right and left leg radiculopathy), but no higher, from June 22, 2016.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5235-5243, 8520, 8526 (2016).

2.  Ratings for an anxiety disorder in excess of 30 percent prior to June 27, 2016, and/or in excess of 50 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Code 9400 (2016).

3.  SMC based on the need for aid and attendance is warranted.  38 U.S.C.A. §§ 1114(l), 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2015) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  October 2010 and June 2016 (pursuant to the Board's June 2016 remand) VA letters provided the Veteran such notice.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  In June 2016 he was asked to identify/provide releases for outstanding records of any private treatment.  He did not respond, and it is assumed there are none.  He was afforded VA spine examinations in January 2011 and June 2016, VA psychiatric examinations in February 2011 and June 2016, and VA examinations for aid and attendance or housebound status in October 2010, January 2011, and June 2016 (with September 2016 addendum).  The Board finds the examinations reports adequate for rating purposes as they cumulatively note the findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding; VA's duty to assist is met.  

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 4.3.  

VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  Consequently, the evaluation period for consideration here is from October 2009 (a year prior to the October 18, 2010 claim) to the present.

The Veteran's lumbar spine disability is currently assigned a 60 percent rating under Code 5293 (which was in effect prior to a revision in the governing regulation).  As the instant claim for increase was received following the revision, the revised criteria for rating spine disabilities, found at 38 C.F.R. § 4.71a, Codes 5235 - 5243, are for application.  

As the Veteran's lumbar spine disability includes disc pathology it may be rated either under the General Formula or based on Incapacitating Episodes of Disc Disease, whichever criteria are more favorable.  Under the General Formula the following ratings apply: A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the total duration of incapacitating episodes.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a , Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  Notably, the record does not reflect that the Veteran had bedrest prescribed by a physician at any time during the evaluation period.  Therefore, the criteria for rating based incapacitating episodes do not apply for any period of time under consideration. 

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's anxiety disorder has been assigned staged ratings of 30 percent prior to June 27, 2016, and 50 percent from that date under the General Rating Formula for Mental Disorders (General Rating Formula).  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs) (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9400.  

Ratings for psychiatric disability are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from an anxiety disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9400 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect occupational and social function.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)) at 32.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  [Under a revision to the governing criteria during the evaluation period, use of DSM-IV has been superseded by the new DSM-V, which does not incorporate use of the GAF scale to reflect severity of disability.  As the Veteran's claim arose when the prior criteria were in effect, GAF scores may be considered as evidence bearing on the severity of the disability.  38 C.F.R. § 4.126(a).]  

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating for Low Back Disability

Factual Background

On March 2010 rheumatology examination, the Veteran reported lower extremity complaints which began in service when he herniated a few disks.  X-rays showed mild osteoarthritic changes at S1, bilaterally; there was no X-ray evidence of ankylosing spondylitis.  On comparison to an April 2009 X-ray, the impression was a stable examination of the lumbar spine.  

A July 2010 clinical record notes that the Veteran had chronic axial low back pain "not referred to the extremities."  He also had "radiologic signs of severe spondylosis with bridging of the spurs demonstrated at T12/L1 less significant at L2/L3... Sensory [symptoms] on the right le[g] appear to be Meralgia Paresthetica and unrelated to" the lumbar spinal stenosis.  Another July 2010 clinical record notes that the sensory symptoms in the right lower extremity appeared to be Meralgia Paresthetica, with signs of peripheral neuropathy likely related to diabetes mellitus, rather than lumbar root disease related to lumbar spinal stenosis.      
 
An October 2010 clinical record notes complaints of back pain and right leg pain in the lateral cutaneous nerve distribution;  the paresthesia was in a stocking distribution; there were no tremors. 

On January 2011 VA spine examination, the Veteran reported back pain and stiffness with recently decreased mobility.  He also reported radiating pain to both lower extremities, described as constant and moderate with occasional sharp and shooting pain.  He denied incapacitating episodes and bowel/bladder incontinence.  His gait was narrow and unsteady; his spine was not ankylosed.  He used a wheelchair as he was unable to walk more than a few yards.  Objective range of motion (ROM) testing showed forward flexion to 30 degrees, extension to 5 degrees), right and left lateral bending to 10 degrees , and right and left lateral rotation to 10 degrees.  Peripheral nerve reflexes were normal.  Decreased sensation to vibration, position sense, pain/pinprick, and light touch was noted in both lower extremities from the mid-calf distally.  Muscle strength testing was 5/5 (normal) for bilateral knee flexion/extension, great toe extension, ankle plantar flexion and dorsiflexion; hip flexion was 3/5 and hip extension was 4/5 bilaterally.  January 2010 X-rays showed severe spondylosis with bridging of spurs at T12/L1, and less significant at L2/L3.  Mild to moderate spondylosis was noted throughout the remaining vertebral bodies.  A July 2010 CT scan showed multilevel canal stenosis and osteoporosis.  The diagnosis was degenerative arthritis of the thoracic/lumbar spine.  The examiner noted severe limitation of mobility requiring a power wheelchair and home aid as the Veteran was unable to walk more than a few yards and required railings to hold.  

A December 2011 clinical record notes complaints of modest back pain without inflammatory features.  X-rays showed thick syndesmophytes and narrowing of the S1 joints bilaterally.  The Veteran was taking Humira; he refused spinal injections for fear of become paralyzed.  It was noted that he has multiple comorbidities that limited mobility.  

A February 2012 clinical record notes complaints of lumbar back pain and tenderness to palpation.  The provider noted a history of chronic lumbar back pain, arthritis, sacroilitis, degenerative disc disease (DDD) of the spine, and peripheral neuropathy of the feet secondary to diabetes.  

A May 2012 physical therapy (PT) record notes that the Veteran completed three weeks of therapy; he was able to tolerate standing for 15 to 20 minutes and could ambulate up to 250 feet with a rolling walker.   

A September 2012 clinical record notes that the Veteran's back pain was relatively well controlled with Tylenol and analgesic creams.  

A November 2013 clinical record notes complaints of new onset lumbar back pain radiating slightly into both legs; pain was exacerbated leaning forward.  The assessment was new onset back pain of unclear etiology, unlikely spinal stenosis since pain was worsened with forward leaning.  No additional tests were ordered; the Veteran was to report persistent symptoms to determine if future testing was necessary.  

A January 2014 annual PT assessment notes that the Veteran presented no functional status decline since his last examination in May 2012.  

An April 2014 clinical record notes that the Veteran required assistance washing his back and feet; he was otherwise able to complete the ADLs unassisted.  A July 2014 recreational therapy record notes that the Veteran participated in seated yoga exercise.

An August 2014 neurology record notes complaints of tiring with minor activity.  The Veteran's gait was not typical for Parkinsonism; the physician opined it was more likely multifactorial with multilevel spinal stenosis and spinal arthritic changes, knee/hip, sacroiliac joint osteoarthritis, and peripheral neuropathy.  A sensory exam suggested peripheral neuropathy, likely diabetic in etiology; lower extremity radiculopathy was not diagnosed.  He was able to perform all ADLs and lived by himself with the aid of assistive devices.  

A July 2015 recreational therapy record notes that the Veteran declined to resume his participation in the community living center (CLC) yoga group; he cited his back disability, but reported enjoying the class in the past.  

An August 2015 clinical record notes that the Veteran was treating his back pain with Tylenol and Capsaicin cream.  

An October 2015 PT record notes complaints of spine pain.  The Veteran declined to take medication for fear it would affect his immune system.  Bilateral lower extremity muscle strength was 2/5.  His ability to sit was good and  to stand was fair, and he was able to walk 20 feet using a walker.  ROM measurements were not provided.   

A March 10, 2016 record notes complaints of right hip and leg pain.  The assessment was "Neuropathy-pain on right leg."  

An April 18, 2016 record notes complaints of severe right lower extremity pain.  

An April 21, 2016 neurology clinic record notes complaints of chronic low back pain "now with about 2 months gradually progressive back pain radiating into posterior lateral" right lower extremity.  The diagnosis was multi-factorial lumbar spine stenosis with right lumbar radiculopathy, which is progressive; the examiner explained that the Veteran's "relatively new symptoms are an extension of his lumbar spine disease."  The Veteran denied urinary/bowel changes.        

On June 2016 VA spine examination, the Veteran reported progressive weakness of both legs and low back pain that extends down both lower extremities.  He reported difficulty with bending, lifting objects from the ground, standing more than a few minutes, ambulating more than a few feet, sitting for prolonged periods, lower body dressing and bathing, and flare-ups with activity.  On review of the medical records, including radiological studies, the examiner noted "progression of the degenerative arthritis/degenerative disc disease is noted with multilevel lumbar spinal stenosis and multilevel neuro foraminal stenosis that is causing radiculopathy."  The examiner noted the Veteran was unable to participate in ROM and functional limitation testing due to a combination of pain and poor balance, but did note "a few degrees" of ROM; the spine was not ankylosed.  There was no evidence of pain with weight bearing, but there was localized tenderness and guarding resulting in abnormal gait.  The diagnosis was lumbosacral DDD, lumbar spondylosis, lumbar spinal stenosis, L2 compression fracture, and lumbosacral radiculopathy.  The examiner noted moderate constant pain, severe intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness in both lower extremities; he opined that the Veteran has severe sciatic and femoral nerve radiculopathy in both lower extremities.  He found no other neurologic abnormalities (such as bowel or bladder problems) related to the low back disability.  IVDS was noted, but bedrest had not been prescribed by physician in the past year.  The examiner opined that the Veteran is limited to sedentary activity with a setup and assistance based on mobility and pain issues and requires assistance with the ADLs and mobility.  

Regarding the diagnosed severe radiculopathy of both lower extremities, the examiner opined that the "progression of the degenerative arthritis/degenerative disc disease...with multilevel lumbar spinal stenosis and radiculopathy... is likely contributing to the progression of the lower extremity weakness and pain."  The examiner acknowledged that the Veteran also has diagnoses of (nonservice-connected) diabetic neuropathy and Parkinson's disease.  He opined "These are all contributing to his progressive weakness and functional decline.  It is impossible to separate the contribution from each component."   
Analysis

The Veteran's low back disability is currently assigned a 60% rating (maximum schedular) under the pre-revision rating criteria.  The 60 percent rating contemplates pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

VA promulgated new regulatory criteria for rating IVDS, 38 C.F.R. § 4.71a , Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002), and promulgated further new regulatory criteria for rating disabilities of the spine, generally, effective September 26, 2003.  See 68 Fed. Reg. 51, 454 (Aug. 27, 2003).  The amendments renumbered the diagnostic codes and created the General Formula (for rating orthopedic manifestations of the spine disability) and provided for neurological manifestations to be separately rated under an appropriate Code.  Consequently, as the previous rating under Code 5293 had encompassed both orthopedic and neurologic manifestations, it will now be replaced by separate ratings for the orthopedic and neurologic manifestations (which will be combined).

Regarding the orthopedic manifestations of the Veteran's low back disability prior to March 10, 2016, a June 2011 VA spine examination found forward flexion limited to 30 degrees, warranting a 40 percent rating under the General Rating Formula for such manifestations.  As unfavorable ankylosis of the thoracolumbar spine or of the entire spine was not noted at any time, a rating in excess of 40 percent for the orthopedic manifestations was not warranted.  The Board further concludes that the thoracolumbar disc disease warrants separate 20 percent ratings, each, for right and left lower extremity radiculopathy as the findings reported are consistent with moderate, but not greater, incomplete paralysis.  A June 2011 examiner found the Veteran's lower extremity pain to be moderate (and not severe, so as to warrant a higher rating).  It was also noted that the Veteran had decreased (and not absent) sensation in the lower extremities from mid-calf distal, although ankle and toe strength was normal bilaterally.  Combining the 40 percent rating for orthopedic manifestations with the two separate 20 percent ratings found warranted for neurological manifestations of the lower extremities results (under 38 C.F.R. § 4.25, including application of the bilateral factor under 38 C.F.R. § 4.26) in a combined rating of 60 percent.  Accordingly, the Board finds that a rating in excess of 60 percent, combined is not warranted for the low back disability (with neurological manifestations) is not warranted prior to March 10, 2016.  

The Board finds that a combined 70 percent, but no greater, rating is warranted for the low back disability and neurological manifestations for the period from March 10, 2016 to June 22, 2016.  On March 10, 2016, complaints of increased right lower extremity pain were noted.  An April 18, 2016 record notes complaints of "severe" right lower extremity pain.  An April 21, 2016 neurology record notes reports of progressive back pain of about two months duration radiating into the right lower extremity; the physician opined that the Veteran's "relatively new symptoms are an extension of his spine disease."  Left lower extremity complaints were not noted.  Combining a 40 percent orthopedic rating with a separate 40 percent rating for severe right lower extremity radiculopathy (giving the Veteran the benefit of the doubt between sciatic nerve and femoral nerve involvement, as discussed further below) and a separate 20 percent rating for moderate left lower extremity radiculopathy results in a combined 70 percent rating after rounding.  Accordingly, a 70 percent combined rating (based on a formulation of 40 percent for orthopedic manifestations under the General Formula, 40 percent for severe incomplete paralysis of the right lower extremity sciatic nerve, and 20 percent rating for moderate incomplete paralysis of the left lower extremity sciatic nerve) is warranted for this period.  

From June 22, 2016, the Board finds that an 80 percent, but not greater, combined rating is warranted.  On June 22, 2016 VA spine examination, the Veteran's lumbar ROM was limited to only "a few degrees" due to pain; severe sciatic nerve and femoral nerve radiculopathy was diagnosed in each lower extremity.  As the spine was not unfavorably ankylosed but had extremely limited ROM, the Veteran's orthopedic manifestations most closely approximate favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating was warranted.  Code 8520 provides for a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve; Code 8526 provides for a 30 percent rating for severe incomplete paralysis of the femoral nerve.  While the VA examiner diagnosed severe sciatic nerve and femoral nerve radiculopathy in both lower extremities, marked muscular atrophy characteristic of severe incomplete paralysis was not noted.  Accordingly, the Board finds that a separate 40 percent rating (rating) is warranted for incomplete sciatic nerve paralysis of each lower extremity.  Combining the 40 percent rating for orthopedic manifestations with the two separate 40 percent ratings now found to be warranted for radiculopathy of the lower extremities results (with consideration of the bilateral factor) in a combined rating of 80 percent (83 percent before rounding).  Accordingly, a combined 80 percent (based on a formulation of 40 percent for the orthopedic manifestations, 40 percent for right lower extremity radiculopathy, and 40 percent for left lower extremity radiculopathy) rating, is warranted throughout from June 22, 2016.            

Additional neurological manifestations which would warrant further separate ratings are not shown.

The record does not show any manifestations or impairment not encompassed by the schedular criteria, and it has not been alleged that this matter warrants referral for consideration of an extraschedular rating.  Notably, schedular criteria provide for higher schedular ratings, but the criteria for such ratings are not met.  

As was noted, a total disability rating based on individual unemployability (TDIU) has been in effect since January 2006.

Ratings for an Anxiety Disorder

Factual Background

A December 2009 primary care clinical record notes that the Veteran denied depression and suicidal/homicidal ideation.  

A May 2010 psychiatry record notes that the Veteran was alert, oriented, calm, cooperative, and pleasant.  He denied depression, anxiety, hallucinations, and suicidal/homicidal ideation.  He lived alone, but often saw a nearby brother for support.   

On February 2011 VA psychiatric examination, anxiety disorder and mild cognitive disorder were diagnosed.  The examiner noted anxiety, chronic sleep impairment, and mild memory loss; the Veteran denied taking psychiatric medication.  A GAF score of 70 was noted.  The examiner opined that the Veteran's psychiatric disabilities cause occupational and social impairment with occasional decrease in work efficiency.       

A May 2011 psychiatry record notes that the Veteran was alert, oriented, calm, and cooperative.  He arrived on time, and denied having depression, anxiety, and suicidal/homicidal ideation.  He reported that he keeps in touch with his brother.

A November 2011 psychiatry record notes the Veteran's request to move to the VA medical center (VAMC) nursing home.  He denied having depression, anxiety, hallucinations, and suicidal/homicidal ideation.  He reported good sleep and appetite.  The provider noted that the Veteran was alert, oriented, calm, pleasant, and organized.  

In April 2012, the Veteran was admitted to the VAMC CLC.  He did not display any symptoms of depression, mania, anxiety, or psychosis.  Vistaril was prescribed for anxiety or sleep difficulties, but he acknowledged he sometimes goes months without taking it.  He was organized and cooperative, although the provider noted he was preoccupied with his VA benefits claim.    

A May 2012 psychiatry record notes improvement in terms of reported anxiety.  The Veteran reported good sleep, appetite, and energy level; he denied having depression, helplessness, and suicidal/homicidal ideation.  He reported he stayed active, including doing PT and going out to do errands.  A July 2012 psychiatry record notes that the Veteran began Sertraline (50mg, for anxiety symptoms) in April 2012; he denied any side effects.    

An October 2012 psychology quarterly assessment report notes that the Veteran was alert, oriented, cooperative, and in a good mood.  He planned to attend group activities that afternoon.  He denied depression, mania, anxiety, psychosis, delusions/hallucinations, and suicidal/homicidal ideation.  Staff viewed him as stable, calm, and friendly.  

2013 social work and psychology records generally note that the Veteran was alert, oriented, well groomed, and in a good mood. He participated in many activities, including exercise, bingo, and community outings; he socialized with staff and peers daily.  He consistently reported good sleep and appetite, and denied having depression, mania, anxiety, psychosis, delusions/hallucinations, and suicidal/homicidal ideation.  A May 2013 psychology record noted that the Veteran's psychiatric condition had not dramatically changed in the year since his admission to the CLC; he "remains involved (socially, cognitively, and physically) in as many activities as...are offered at CLC."     
  
A January 2014 psychology record notes the Veteran's report that his "memory is not doing so well," but he denied the need for further psychotherapy interventions as preventative steps.  He declined to attend a weekly group therapy session as he was "not interested in other people's problems."  Another January 2014 psychiatric record notes that he was alert and oriented, well groomed, pleasant, and smiling; he denied feeling depressed or anxious.  He reported good sleep and appetite.  He denied suicidal/homicidal ideation and delusions/hallucinations.  He reported that he had the opportunity to visit with family the prior weekend and stated "Life is too beautiful."    

A May 2014 psychology record notes that the Veteran inquired about guided group activities.  He was alert, oriented, and purposeful.  He denied suicidal/homicidal ideation.  He recalled specifics of a conversation held three weeks prior; he denied needing individual psychotherapy since he no longer experienced depression or anxiety. 

In June 2014, the Veteran was approached about discharge from the CLC.  He then complained of feeling "sick, very sick"; however, he was unable to specify his ailments.  He reported that he was unable to participate in activities or outings because of a "bad heart."  The examiner noted that "this claim remains unsupported by medical findings.  He also failed to recall that, every weekend, this resident feels 'well enough' to go on pass with his family - for hours, without medical repercussions."  He spent countless hours in his room and refused to partake in activities.  The social worker noted that such "appear[s] to be a less than subtle attempt at 'looking sick.'"

Records from August through December 2014 generally show that the Veteran was alert and oriented, well groomed, very pleasant, and stable; he denied feeling depressed, anxious, or hopeless.  He reported good sleep and appetite; he denied suicidal/homicidal ideation.  The CLC staff described the Veteran as "fair and cordial" and reported no behavioral disturbances.  See September 2014 and December 2014 clinical records.  He was seen socializing with other residents and participated in group yoga and exercise classes, although he preferred to eat alone in his room.  See September 2014 clinical records.      

A March 2015 psychiatry record notes that the Veteran denied feeling symptoms of depression, anxiety, suicidal/homicidal ideation, and delusions/hallucinations.  He was well groomed, calm, cooperative, and friendly.  He reported that he enjoys going out, and planned to go out that day.  

Throughout the summer and fall of 2015, the Veteran was active in CLC events, including a May 2015 barbeque, June 2015 gardening class, September 2015 Miami Marlins luncheon, and October 2015 costume party.  He was consistently described as alert, oriented, pleasant, cooperative and social; he denied suicidal/homicidal ideation.  In October 2015, he specifically denied the need for direct psychological services.         

A November 2015 psychiatry record notes the Veteran reported he was doing well and denied any complaints.  He was looking forward to a visit from family and continued to engage in CLC activities.  He denied anxiety, suicidal/homicidal ideation, depression, and delusions/hallucinations.  The CLC staff reported no behavioral disturbances, aggression, or agitation.  Later that week he attended an ice cream social.    

Another November 2015 psychotherapy record notes the Veteran was unable to recall the date of a minor surgical procedure.  He reported his belief it occurred in late-2014; the surgery actually took place in September 2015.  

A January 2016 psychology record notes that the Veteran had increased participation in activities offered at the CLC.  He was encouraged to continue with independent activities, such as shopping, laundry, and using assistive devices to reach items.  He denied the need for weekly psychology visits.

A separate January 2016 quarterly psychology assessment report notes that the Veteran was appropriately groomed and dressed.  He was calm and pleasant; He denied suicidal ideation and auditory/visual hallucinations.  A depression screen was suggestive of mild symptoms of depression.  

A March 2016 psychology record notes that the Veteran was alert and oriented.  He discussed the possibility of moving out of the CLC, but agreed that he needed to focus on leaving his room to visit friends.  The psychologist noted that the Veteran's room was a bit disheveled, with "clothes everywhere and drawers packed with extra things."  

On June 2016 VA psychiatric examination, the Veteran was alert and oriented.  Eye contact was appropriate and speech was normal; he was cooperative and goal oriented.  He denied suicidal/homicidal ideations as well as auditory/visual hallucinations.  He reported limited relationships with his children (namely due to his suspiciousness about their motives regarding possible inheritance), but reported that he gets along well with his nephews.  He denied feeling depressed or taking any psychiatric medication, but reported difficulty sleeping at times due to physical pain.  The examiner noted symptoms of anxiety, suspiciousness, sleep impairment, mild memory loss (such as forgetting names and directions), and difficulty in establishing and maintaining effective work and social relationships.  The examiner diagnosed anxiety disorder and mild neurocognitive disorder, which together cause occupational and social impairment with reduced reliability and productivity.  He differentiated the symptoms of each, explaining that the Veteran's (service-connected) anxiety disorder is manifested by excessive worry and sleep disturbances, while the (nonservice-connected) neurocognitive disorder is manifested by memory impairment.  He opined that the Veteran is capable of managing his own financial affairs.     

Analysis

The Board finds that prior to June 27, 2016, the Veteran's anxiety disorder most closely approximated a disability picture consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated by the criteria for the 30 percent rating assigned.  The disability picture presented does not reflect or suggest occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent rating.  His symptoms included: occasional anxiety, sleep impairment, rare symptoms of mild depression, and mild memory loss (which was attributed to a nonservice-connected neurocognitive disorder).  These symptoms, and related impairment, are not of a severity consistent with the types of symptoms that warrant a 50 percent rating.  Notably, the evidence does not show flattened affect, circumlocutory speech, panic attacks, difficulty understanding commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of mood, difficulty establishing and maintaining social relationships, or other symptoms of such nature and severity.  Furthermore, and more tellingly, although at times, the Veteran preferred to eat meals by himself and showed occasional mild memory loss, his treatment records consistently show that he interacted with staff and other residents, attended group exercise classes and events, traveled across the state and internationally, and kept in touch with his brother and nephews.  CLC staff characterized him as fair and cordial; he did not show any behavioral disturbances.  The evidence of record simply does not show that his anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity.

The Board further finds that from June 27, 2016, the Veteran's anxiety disorder disability picture is best characterized as only approximating occupational and social impairment with reduced reliability and productivity (the degree of functional impairment contemplated by the 50 percent rating assigned).  The disability picture presented does not reflect or suggest that due to psychiatric disability the Veteran had deficiencies in most areas (so as to warrant a 70 percent rating).  His symptoms included: anxiety, suspiciousness (as to his adult children's motives regarding possible inheritance), sleep impairment, mild memory loss (such as forgetting names and directions), and difficulty in establishing and maintaining effective work and social relationships (notably with his adult children).  These symptoms are not of a severity consistent with the criteria for a 70 percent rating.  The record does not show suicidal or homicidal ideation, obsessive rituals, illogical or obscure speech, near continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance or hygiene, difficulty in adapting to stressful circumstances, the inability to establish new relationships, or any other symptoms of such nature and severity.  Deficiences in most areas due to psychiatric disability are not shown.  Notably, the Veteran has consistently exhibited good social behavior, and tends to activities of daily living himself (to the extent possible in light of his physical disabilities).
   
The Veteran has not alleged, any symptoms that are not reflected in the schedular criteria for the staged 30 and 50 percent ratings assigned.  The effects of his disability are fully contemplated by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

SMC Based on the Need for Aid and Attendance

Under 38 U.S.C.A. § 1114 (l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  It is not contended that the Veteran had loss of use of hands or feet, was blind, or was bedridden; his claim is premised on helplessness requiring the aid and attendance of another, due to his service-connected low back disability and anxiety disorder. 

Determinations as to need for aid and attendance due to service-connected disability must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

An October 2010 aid and attendance/housebound examination report notes that the Veteran had diagnoses of diabetes mellitus with peripheral neuropathy and nephropathy, arthritis with weakness of the arms, hypertension, and chronic low back pain.  His chronic low back limited his ability to bend over.  The examiner noted urinary urgency, and that the Veteran used a motorized scooter due to knee pain and weakness, being able to walk only a short distance.  He was able to feed himself and manage his own financial affairs, but was unable to prepare his own meals and required assistance bathing due to right arm weakness.  She noted that the Veteran spends up to six hours a day in bed, but does leave his home several times per month for medical visits.  

On January 2011 aid and attendance/housebound examination (by the physician who conducted the January 2011 VA spine examination), it was noted that the Veteran was not permanently bedridden and could travel beyond his current domicile.  Notably, he traveled to the examination alone.  The Veteran reported that he had an aide for four hours per day to assist with laundry, dressing, shopping, and applying his socks and shoes, but was independent in most daily activities, including feeding, bathing, and toileting.  He used an electric scooter outside of the home, but was able to ambulate within his home using a walker.  It was noted that the Veteran had pain and limited ROM in both lower extremities due to osteoarthritis of the lumbosacral spine and hips.             

An April 2011 social work record indicates that a VA social worker spoke to the Veteran's home aide about reducing her hours from 28 to 14 per week, based on the Veteran's actual ADL needs.  A June 2011 social work record notes that the Veteran was adamant that he needs more assistance.  In August 2011, he expressed interest in learning about VA nursing homes.  

In April 2012, the Veteran was admitted to the VAMC CLC program with admitting diagnoses of spondyloarthropathy and paralysis agitans.  Review of his medical history found history of generalized anxiety disorder, insomnia, Parkinson's disease, polyneuropathy, diabetes mellitus, psoriasis, ankylosing spondylitis, anemia, degenerative joint disease, high blood pressure, obesity, hypertension, and osteoarthritis.   

A July 2011 private medical statement from an orthopedic and arthroplasty surgeon notes diagnoses of degenerative arthritis of the lumbosacral spine with features of spinal stenosis.  The provider noted that the Veteran cannot sit or stand for prolonged periods and is confined to his house; he opined that the Veteran requires 24-hour assistance given the extent of his medical problems, including nonservice-connected bilateral edema of lower limbs likely secondary to hypertension and peripheral vascular disease of the lower limbs.

An October 2012 psychology record notes that the Veteran "does remain fiercely independent when it comes to ADLs and [instrumental ] ADLs, but, often, with use of aids (i.e. bath chair, extension sticks)."  

A June 2013 clinical record notes that the Veteran requires set up assistance from staff for ADLs, mainly showers; he was able to feed himself and toilet independently.  

A September 2013 social work record notes that the Veteran recently traveled to the Bahamas and Disney World for four days, an indication of his independence.  

A November 2013 social work record notes that the Veteran agreed that he does not require skilled nursing care and stated that he would prefer to rent an apartment and live independently; he asked that VA pay for someone to administer medication, and assist with bathing, dressing, and grooming.  

A July 2014 social work record notes that the Veteran "does not need to remain in CLC as he does not require skilled/custodial care."  The Veteran had traveled overseas and upstate with family independently, but refused to leave CLC despite being independent of ADLs as well as the instrumental ADLs.  He refused to transfer to an assisted living facility unless VA assumed the cost.

December 1 and 3, 2014 records note that Veteran was able to sit on the edge of his bed, transfer out of bed, and toilet independently.  He was also independent for feeding and dressing but did require set up assistance for showers.  He was able to ambulate 45 feet with a walker.    

In December 2014, the Veteran slipped in his room; he blamed his sport sandals.  

A February 2015 clinical record notes the Veteran was continent of bowel and bladder, and independent for toileting needs.  

A May 2015 recreational therapy record notes the Veteran was independent in his activity participation and was able to plan his leisure lifestyle himself.  

An August 2015 assessment report notes that the Veteran has multiple medical problems, including spondyloarthropathy and Parkinson's.  He was able to walk around his room, walk to his bathroom, and to transfer from the bed to his scooter.  He required assistance dressing his lower half and showering.  

In early October 2015, the Veteran slipped walking to the bathroom, and sustained a cut upper lip.  

An October 2015 long term care treatment plan record notes that the Veteran requires minimal assistance with completion of his ADLs and personal hygiene; he required assistance dressing, and was able to walk short distances using a walker.  

A June 2016 aid and attendance/housebound examination report notes that the Veteran had resided in a nursing home for four years.  He required help with morning care and getting dressed.  His meals were prepared for him and staff administered medication.  He was able to walk around his room without a walker, but held on to furniture for support.  He used an electric scooter when he exited his room, and reported that he goes shopping when the nursing home takes trips.  The examiner indicated that the Veteran needs help dressing/undressing and bathing.  He could eat and drink independently.  The examiner opined that the Veteran is not capable of managing his financial affairs.  

A September 2016 addendum to the June 2016 aid and attendance examination report includes the examiner's opinion that, due to his service-connected low back disability, the Veteran requires the assistance of others for dressing/undressing, getting in and out of bed, getting in and out of the shower, and cleaning himself after using the bathroom.  Although he lives in a VA nursing home, he will need the assistance of others for chores like food preparation, bed-making, house work, and laundry.   

Throughout most of the earlier appeal period, there is evidence supporting that the Veteran was able to protect himself from the hazards of daily life and that aid and attendance of another was not required.  Notably, in 2013, he was able to travel independently to the Bahamas and across Florida on separate trips for several days.  Providers consistently found him independent in most ADLs.  See January 2011 VA examination report and December 2014 clinical record.  In July 2014, a social worker opined that he "does not need to remain in CLC as he does not require skilled/custodial care."  

However, the medical evidence shows that his condition has deteriorated over time.  On June 15, 2016, aid and attendance/housebound examination, the Veteran's low back manifested in pain and decreased mobility which required assistance dressing/undressing, getting in and out of bed, getting in and out of the shower, and cleaning him after using the bathroom.  The examiner also opined that the Veteran was now unable to manage his financial affairs.  And on June 22, 2016 VA spine examination, a VA physical medicine and rehabilitation physician noted that the Veteran's low back disability manifested in an inability to move his spine more than a few degrees, difficulty ambulating more than a few feet, and difficulty with lower body dressing and bathing.  Significantly, the record shows that he has been in a nursing home more than 4 years.  The Board finds that the evidentiary record described above reasonably supports that from June 15, 2016 the Veteran is shown to have required the aid and attendance of another person to dress and undress, maintain grooming and hygiene, tend to the wants of nature, preparation of meals, and tending to basic household chores.  Resolving reasonable doubt in his favor, as required under these circumstances (see 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102), the Board finds that SMC based on the need for regular aid and attendance is warranted from that date.  


ORDER

A rating in excess of 60 percent, combined, for the Veteran's low back disability with neurological manifestations is denied for the period prior to March 10, 2016.

Staged increased ratings for the low back disability with neurological manifestations of 70 percent, combined (based upon a formulation of 40 percent for orthopedic manifestations, 40 percent for right lower extremity radiculopathy, and 20 percent for left lower extremity radiculopathy) from March 10, 2016 to June 22, 2016, and 80 percent combined (based on a formulation of 40 percent for orthopedic manifestations, 40 percent for right lower extremity radiculopathy, and 40 percent for left lower extremity radiculopathy) from June 22, 2016 are granted, subject to the regulations governing payment of monetary awards.

Ratings for an anxiety disorder in excess of 30 percent prior to June 27, 2016, and in excess of 50 percent from that date are denied.

Entitlement to SMC based on the need for regular aid and attendance is granted, effective June 15, 2016, and subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


